DETAILED ACTION
This Office action is in response to the Applicant’s Response to Election/Restriction received on 11/08/2022. 
Claims 1-7 and 15-17 are withdrawn from further consideration.
Claims 8-14 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/2022 is being considered by the
examiner.

Election/Restrictions
Applicant's election with traverse of Species B (claims 8-14) in the reply filed on 11/08/2022 is acknowledged.  The traversal is on the ground(s) that the search for Species B claims would not create an undue examination burden to encompass a search for the Species A claims. This is not found persuasive because the species recite mutually exclusive characteristics: Species A is towards displaying the next turn which allows the wearer to retrace his original path back to the point of reference, while Species B is towards displaying information corresponding to the current orientation of the wearer. Therefore, the process of Species A would exclude performance of Species B, hence there would be a serious search burden.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-7 and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/08/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: apparatus 22, inertial position-locating circuitry 24, processor 26 and memory 28 of paragraph 0015, and control console 30 of paragraph 0019. Appropriate correction in FIG. 2 is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Incorrect numbering of specification paragraphs: missing paragraphs [0016] and [0027];
“Bluetooth” in paragraph 0024 should read “BLUETOOTH”.  
Appropriate correction is required.

The use of the term BLUETOOTH®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. 
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 2 and 11 are objected to because of the following informalities: 
Claim 11 is dependent on claim 12, which is not previously set forth. Correct dependency or appropriate renumbering of the claims is required. For examination purposes, “the apparatus of claim 12” will be interpreted as “the apparatus of claim 8.” 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

In claim 11, control means to activate the sensor is interpreted to cover the corresponding structure of switches or pushbuttons as supported by paragraph 0019 of the specification, as reproduced below.
[0019] Control console 30 is provided to provide the appropriate operational commands for the apparatus, including powering-up the apparatus; accepting the apparatus’s current position as a POR and commence recordation of travel and direction changes; stopping the recordation process; and potentially entering a playback mode. Entry of such commands may be accomplished through switches or pushbuttons. Logic may be provided to allow a single pushbutton to control various functions, such as by entry of a single press to set a POR and commence recording, two pulses to enter a playback mode, and the like.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation “the orthogonal orientation of the initial orientation".  There is insufficient antecedent basis for this limitation in the claim.


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The term “orthogonal orientation” in claims 8-10 are used by the claims to mean “inverted original orientation,” while the accepted meaning is “orientation perpendicular to original orientation”, and the term “orthogonal directions” is used to indicate the four directions which are 90 degrees apart (such as the cardinal directions NESW). The term is indefinite because the specification does not clearly redefine the term. For examination purposes, “orthogonal orientation” will be interpreted as “inverted original orientation.” 


Claims 9-14 are dependent on claim 8 and do not cure the deficiencies thereof, therefore are rejected for the same reason as claim 8 above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 Claims 8-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over NASH (US 20070266575 A1), in view of Manley et al. (EP 0621459 A1).

Regarding claim 8, Nash teaches an apparatus carried by an individual for aiding in directing the individual to a location of a starting point for a path of travel by the individual (Abstract: “A method and device has been developed to enable emergency responders to maintain and communicate their orientation relative to a fire building or other emergency incident area as they work in and around it. The device is a specialized compass enhancement providing a standalone unit that each responder can carry”), comprising: 
a sensor for determining the individual's initial orientation at the starting point and subsequent changes of orientations during the travel (FIG. 1; par [0040]: “Referring now to FIG. 1, a simplified basic embodiment of an inventive compass/orientation device 100 includes two main parts: a simple north-pointing compass 102, and a building bezel 104 that can be rotated around the simple compass 102”, wherein a “compass” corresponds to a sensor for determining the individual's initial orientation at the starting point and subsequent changes of orientations during the travel, as it changes based on the orientation of the holder); 
a a bezel coupled to the sensor for assigning one of four orthogonal directions to each of the orientations as experienced by the individual (FIGs. 1-2A element 104: “building bezel”; par par [0041]: “The building bezel 104 is labeled 108 with NIMS standard building side designations, i.e., "A", "B", "C", "D" arranged 90.degree. apart in clockwise order”; [0043]: “An inventive method of using the inventive device 100 is as follows. First, a user orientates his device 100 to (magnetic) north by turning the whole device 100 so that the simple compass 102 is rotated until the needle 105 is pointing at the "north" label 106 (e.g., the letter N at the 12 o'clock position of the compass 102). Secondly, the user rotates the building bezel 104 to correspond with the orientation of the building relative to the body of the simple compass 102 when it is held with the compass needle 105 still pointing to the north "N" compass label 106. The user's orienting device 100 is now "set". This two step setting process is easily accomplished by anyone (probably outside) who has a view of the building and is able to identify at least one of its ABCD designated building sides”, wherein the building side designation “ABCD”, which would be relative to the true north as pointed by the compass, corresponds to the one of four orthogonal directions to each of the orientations as experienced by the individual); 
a (par [0044]: “Setting the device 100 aligns the building side labels 108 with specific points around the compass dial 102. For example, in FIG. 1 the illustrated setting indicates that the C side of the building is directly facing north; the A side (where the nearest street is located) is facing south; and so on”; par [0047]: “If the user remembers which side of the building he entered (e.g., the B side), then even if disoriented and/or having "lost the hose line" it is a simple matter to consult his orienting device 100 to determine where the B side is when he needs to exit the building”; par [0052]: “To aid the user in remembering a direction (e.g., the building entry point), a pointer 110 is provided in a way that can be rotated around the body 101 to any desired position (i.e., the pointer 110 is rotationally connected to the device 100)”, wherein one of “ABCD” corresponds to the orthogonal orientation of the initial orientation, as explained in par [0047], and the compass showing the current last experienced orientation, wherein the facing a certain “side of the building”, “building entry point” inherently teaches the orientation/direction); and 
a display for presenting at least the last experienced orientation to permit the individual to subsequently reorient himself in the direction of the original orientation (par [0045]: “Once the user has a properly "set" orienting device 100, she can determine which direction to walk in order to proceed toward a desired building side. For example, again referring to the illustration of FIG. 1, if a user wanted to walk toward the B side of the building, she could rotate the whole device 100 until the B side label 108 is pointing away from the front of her body, and then turn her body until the needle 105 is pointing to the "north" compass label 106. Now the user is facing the B side of the building and can walk toward it simply by walking in the direction of the B side of her device 100 when it is held in front of her with the needle 105 pointing at the N label 106. Alternatively, without moving his body, a user can rotate the device 100 until the needle 105 points at the N label 106, and then the building bezel 104 will visually indicate the building orientation around him”; par [0047]: “If the user remembers which side of the building he entered (e.g., the B side), then even if disoriented and/or having "lost the hose line" it is a simple matter to consult his orienting device 100 to determine where the B side is when he needs to exit the building. (Generally speaking the entry point is likely to be the best exit point for a fire building.)”, wherein the following procedure can be performed for any of the building orientation ABCD), but fails to specifically teach a processor and a memory for performing the methods done manually.
However, Manley teaches a digitized compass comprising a processor and a memory coupled to the processor (FIG. 2; par [0030]: “As shown in Fig. 2, the compass 10 may be based on a microcontroller 54 of known type including memory 52 in the form of a RAM, and controlled by program data held in ROM 56”) for saving at least desired orientation and the last experienced orientation (cols 1-2 lines 52-1: “recording means for use with the compass placed on a map held in any given position to record the angular difference between map North in that position and geographical North, calculator means for converting between bearings over the ground and map bearings by calculation using said angular difference, and display means for displaying visual indicia related to said conversion”; FIGs. 4a-4c; col 4 lines 3-13: “To follow the desired route over the ground, the input/recall key 28 is depressed and the display 14 displays the bearing relative to North of the intended route desired by the user and an icon 36 indicates the angular direction of the intended bearing as shown in Fig. 4a. Figs. 4b and 4c show that when the direction of the compass 10 veers either to the left or right of the correct bearing, arrows 38 indicate the adjustment (left or right) to be made by the user in order to align the directional heading of the compass 10 with the correct bearing. The severity of the adjustment needed is indicated by the number of arrows 38 displayed, namely one arrow for a slight adjustment and a plurality of arrows for a more severe adjustment”, wherein “arrows 38 indicate the adjustment (left or right) to be made by the user in order to align the directional heading of the compass 10 with the correct bearing” indicates that the last experienced orientation or the current orientation is saved); and
a display for presenting at least the last experienced orientation to permit the individual to subsequently reorient himself in the direction of the original orientation (col 4 lines 3-13: “To follow the desired route over the ground, the input/recall key 28 is depressed and the display 14 displays the bearing relative to North of the intended route desired by the user and an icon 36 indicates the angular direction of the intended bearing as shown in Fig. 4a. Figs. 4b and 4c show that when the direction of the compass 10 veers either to the left or right of the correct bearing, arrows 38 indicate the adjustment (left or right) to be made by the user in order to align the directional heading of the compass 10 with the correct bearing”, wherein angular direction of the intended bearing corresponds to the original orientation).
Manley is considered to be analogous art because it is reasonably pertinent to the problem faced by the inventor to reorient the user to face the desired orientation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nash and incorporate the teaching of Manley to include a processor and memory and digitalize the procedure to permit the individual to subsequently reorient himself in the direct of the original orientation. The orthogonal orientation of the initial orientation or entry/exit side of building from Nash can be used as the intended bearing, thus providing guidance for the user to align with the orthogonal orientation of the initial orientation. Doing so would allow the processor to perform and provide the user the direction to reorient, thus automating a manual activity.

Regarding claim 9, Nash in view of Manley teaches the apparatus of claim 8. The combination of Nash in view of Manley teaches wherein the processor (Manley FIG. 2; par [0030]: “As shown in Fig. 2, the compass 10 may be based on a microcontroller 54 of known type including memory 52 in the form of a RAM, and controlled by program data held in ROM 56”) assigns an initial orthogonal orientation to the original orientation that is the inverse of the original orientation (Nash par [0047]: “If the user remembers which side of the building he entered (e.g., the B side), then even if disoriented and/or having "lost the hose line" it is a simple matter to consult his orienting device 100 to determine where the B side is when he needs to exit the building, wherein Nash teaches that one of ABCD corresponds to the orthogonal orientation of the initial orientation, as explained in par [0047]).

Regarding claim 10, Nash in view of Manley teaches the apparatus of claim 9. Nash further teaches wherein the original orientation is the direction in which an individual is facing upon entry into a building through an entrance whereby the initial orthogonal orientation is the direction to exit the building through the entrance (par [0047]: “If the user remembers which side of the building he entered (e.g., the B side), then even if disoriented and/or having "lost the hose line" it is a simple matter to consult his orienting device 100 to determine where the B side is when he needs to exit the building, wherein one of ABCD corresponds to the initial orthogonal orientation is the direction to exit the building through the entrance, as explained in par [0047]: if the user entered in from “B” side of the building, the initial orthogonal orientation will be “B” within the building).

Regarding claim 11, Nash in view of Manley teaches the apparatus of claim 12. The combination of Nash in view of Manley further teaches further including control means to activate (Manley cols 4-5 lines 57-6: “To compensate for the annual variation between geographical North and magnetic North the compass 10 is calibrated by the compass user inputting the current magnetic variance using keys 25 and 27 and then pressing the input/recall key 28. In this embodiment the compass 10 is powered by batteries and the calibration of the compass 10 is done each time the batteries are replaced.”) the sensor to determine the initial and subsequent orientations (Nash par [0040]: “The north-pointing compass 102 can be one with a physical needle 105 as illustrated, but could equally well be a functional equivalent such as a digital compass with, for example, a lighted point that "rotates" around the compass like a needle”, wherein Nash teaches a simple compass which doesn’t require control means to activate the sensor to determine the initial and subsequent orientations, but digital compass requires buttons to power up and calibrate the compass as taught by Manley).

Regarding claim 13, Nash in view of Manley teaches the apparatus of claim 9. Manley further teaches: wherein the display comprises right and left turn indicators (col 2 lines 20-21: “Preferably, the display means comprises left, right and ahead directional indicators”), the processor (col 5 lines 7-10: “As shown in Fig. 2, the compass 10 may be based on a microcontroller 54 of known type including memory 52 in the form of a RAM, and controlled by program data held in ROM 56”)  determining a direction that the individual must turn at his present location along the travel to face in the direction of the original orientation and activating the indicator corresponding to the determined direction (col 4 lines 3-16: “To follow the desired route over the ground, the input/recall key 28 is depressed and the display 14 displays the bearing relative to North of the intended route desired by the user and an icon 36 indicates the angular direction of the intended bearing as shown in Fig. 4a. Figs. 4b and 4c show that when the direction of the compass 10 veers either to the left or right of the correct bearing, arrows 38 indicate the adjustment (left or right) to be made by the user in order to align the directional heading of the compass 10 with the correct bearing. The severity of the adjustment needed is indicated by the number of arrows 38 displayed, namely one arrow for a slight adjustment and a plurality of arrows for a more severe adjustment”, wherein the angular direction of the intended bearing corresponds to the original orientation. Moreover, the intended direction of bearing can be modified to be obtained from Chang’s directional information of the first path data which contains the starting waypoint).

Regarding claim 14, Nash in view of Manley teaches the apparatus of claim 13. Manley further teaches wherein the display further includes an indicator corresponding to the direction of the original orientation (col 2 lines 20-21: “Preferably, the display means comprises left, right and ahead directional indicators”, wherein the ahead directional indicator likely corresponds to the angular direction of the intended bearing, corresponding to the determined direction) but fails to teach processor activates that indicator when the individual is facing the direction of the original orientation, only teaching activation of left and right directional indicators to provide adjustments necessary to face the intended direction which corresponds to the original orientation. 
However, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Manley to incorporate a processor activates that indicator when the individual is facing the direction of the original orientation. The inactivated left or right indicators indicates that the user is aligned to the intended direction, hence implementing a similar logic for the “ahead direction” to be activated can be easily achieved. Doing so would provide confirmation to the user that he or she is facing the determined direction regardless of his or her position with the help of an apparatus that is capable of providing more than a compass.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nash in view of Manley, as applied to claim 8, further in view of Dymek.

Dymek was cited in the IDS received on 06/15/2022.

Regarding claim 12, Nash in view of Manley teaches the apparatus of claim 8. Nash further teaches wherein the orthogonal directions are identified sequentially in a clockwise direction from the direction of the original orientation (NASH par [0041]: “For example, as shown, compass direction labels 106 may form a scale 106 that includes the four main directions N,E,S,W, for North, East, South, and West, respectively. Preferably the rest of the direction labels 106 are simplified, for example as clock face numbers. In fact almost any labeling system could be adopted as long as one point is understood to represent "north" (i.e., the direction to which the needle 105 must be pointed by rotating the simple compass 102). The building bezel 104 is labeled 108 with NIMS standard building side designations, i.e., "A", "B", "C", "D" arranged 90 degree. apart in clockwise order”, wherein the building sides inherently teaches “orthogonal directions” as facing a certain side would indicate the orthogonal direction), but fails to specifically teach the display comprising four indicators corresponding to and identified as the four orthogonal directions.
However, Dymek teaches the display comprising four indicators corresponding to and identified as the four orthogonal directions (col 2 lines 64-67: “the control and display array 40 includes an "enter" button 41, an "exit" button 42, and directional LED display panel 44 provided with a plurality of directional arrow icons 45”; col 3-4 lines 65-1: “The depression of the "exit" button 42 downloads the positional data stored in the microprocessor 60 in reverse order to selectively illuminate in sequential fashion a single arrow icon 45 that corresponds to the desired direction of travel that the firefighter must take to retrace their path out of the building”, in which the plurality of directional arrow comprises of the identified four orthogonal directions). 
Dymek is considered analogous to the claimed invention because it is reasonably pertinent to the displaying directional information to the user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the display, specifically the “sides as indicated by the building bezel” of Nash with a plurality of directional arrow icons Dymek, because they both perform the function of guiding the user to face a certain side/direction relative to the building and one could have substituted the mechanisms and the result of the substitution would have been predictable in correctly guiding the user to the desired side/direction of the building.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dykes (US 10420965 B1) teaches an electronic directional indicator placed on the face shield portion of a self-contained breathing apparatus face mask to provide a constant source of orientation for firefighters in reduced- or zero-visibility environments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668